Citation Nr: 0107836	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  96-23 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the left hip, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran reportedly served on active duty from June 1978 
to February 1980; however, these dates are not confirmed.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claim.

In August 1997, a hearing was held before the undersigned 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

The case was previously before the Board in January 1998, 
when it was remanded for further development.  The requested 
development has been accomplished to the extent necessary.  
The Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease of the left hip is currently manifested by subjective 
complaints of pain and objective findings of limitation of 
thigh flexion to 30 degrees at worst with pain; 1/2 inch 
atrophy of the left thigh and left calf; positive 
Trendelenburg and Patrick's tests; and pain on use of the 
left hip, weakened movement, excess fatigability, and 
incoordination. 

2.  The evidence in this case does not reflect that the 
veteran has an exceptional or unusual disability picture 
related to his service-connected degenerative joint disease 
of the left hip so as to require referral for extraschedular 
consideration by designated authority.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating above 30 
percent for service-connected degenerative joint disease of 
the left hip have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a , Diagnostic Codes 
5003, 5010, 5250, 5251, 5252, 5253, 5254, 5255 (2000).

2.  Application of extraschedular provisions for the 
veteran's service-connected degenerative joint disease of the 
left hip is not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to assist

VA has a duty to assist in the development of facts relating 
to this claim.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  Among other things, this law includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
veteran's claim have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran 


has been notified that evidence showing an increase in the 
severity of his service-connected left hip disorder is 
necessary to substantiate his claim.  That is the key issue 
in this case, and the rating decision, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), adequately informed the veteran of the 
criteria required for the assignment of a higher rating.  
Moreover, the veteran was informed by means of the January 
1998 Board remand and a March 1998 letter from the RO that he 
needed to tell VA where he had received treatment for his 
left hip so that records could be requested.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC, SSOCs, Board remand, 
and RO letter sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This case was remanded in 1998 for additional 
development, and the RO complied with all instructions.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant VA 
treatment records identified by the veteran.  The veteran 
denied receiving any private medical treatment. 

The veteran was provided VA examinations in 1996, 1997, 1998, 
and 1999.  Although the VA examinations conducted in April 
1998, April 1999, and July 1999 did not provide all of the 
information as requested by the Board's January 1998 remand, 
a VA examiner reviewed the claims file in September 2000 and 
provided the necessary information.  There is more than 
sufficient evidence of record to decide this claim properly.  
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 


particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2000).


B.  Application of law to the facts

The veteran is service connected for degenerative joint 
disease of the left hip.  He most recently submitted a claim 
for an increased evaluation for this disability in December 
1994.  The Board has reviewed all the evidence of record, 
which includes the VA examinations conducted in 1996, 1997, 
1998, and 1999; a September 2000 addendum to the examination 
reports; the veteran's testimony presented in 1996 and 1997; 
and VA treatment records dated from 1994 to 1999.  The 
pertinent evidence is discussed below. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).



It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2000).  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2000).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

X-ray examination of the veteran's left hip in July 1982 
showed a stabilized lesion strongly suggestive of an osteoid 
osteoma.  X-ray examination of the left hip in September 1986 
showed reactive bone in the upper left acetabulum.  See Board 
decision, dated July 30, 1987.  More recent x-rays reveal 
findings of degenerative joint disease of the left hip.  

The veteran's service-connected degenerative joint disease of 
the left hip is currently evaluated as 30 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic 


Code 5010-5255.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2000).  The 
hyphenated diagnostic code in this case indicates that 
arthritis due to trauma under diagnostic code 5010 is the 
service-connected disorder, and it is rated as if impairment 
of the femur under diagnostic code 5255 were the residual 
condition.  Pursuant to diagnostic code 5255, the rating 
depends upon the degree of impairment of the hip, including 
any loss of range of motion.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the hip as well as the resulting 
limitation of motion, if any, of the hip.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2000).  VA 
regulations define normal range of motion for the hip as 
flexion from zero to 125 degrees and abduction from zero to 
45 degrees.  38 C.F.R. § 4.71 (2000).

The applicable rating criteria for the hip and thigh are as 
follows:

5250  Hip, ankylosis of:  

Unfavorable, extremely unfavorable ankylosis, the foot not 
reaching ground, crutches necessitated 
.........................................................................90  
Intermediate...................................................
.......................................70  
Favorable, in flexion at an angle between 20 degrees and 40 
degrees, 
and slight adduction or abduction......................................................60 



5251  Thigh, limitation of extension of:  

Extension limited to 5 
degrees............................................................................................
..10 

5252  Thigh, limitation of flexion of:  

Flexion limited to 10 
degrees.....................................................................40  
Flexion limited to 20 
degrees...................................................................30  
Flexion limited to 30 
degrees......................................................................20  
Flexion limited to 45 
degrees......................................................................10 

5253  Thigh, impairment of:  

Limitation of abduction of, motion lost beyond 10 
degrees............................20  
Limitation of adduction of, cannot cross 
legs...............................................10  
Limitation of rotation of, cannot toe-out more than 15 
degrees, 
affected 
leg..........................................................................................
.....10 

5254  Hip, flail 
joint...................................................................................8
0 

5255  Femur, impairment of:  

Fracture of shaft or anatomical neck of: With nonunion, with 
loose motion (spiral or oblique 
fracture)................................................................................
..........80 
With nonunion, without loose motion, weight-bearing preserved 
with aid of 
brace................................................................................................
......60  
Fracture of surgical neck of, with false 
joint.................................................60  
Malunion of: With marked knee or hip 
disability..............................................30 
With moderate knee or hip 
disability............................................................20 
With slight knee or hip 
disability.................................................................10 

Range of motion of the veteran's left hip reflected a degree 
of impairment under the rating schedule that would not 
warrant a disability rating in excess of 30 percent if rated 
under the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000).  Limitation of flexion of the 
thigh has been only to 75, 60, 110, 45, 30, and 70 degrees.  
See VA outpatient treatment record dated February 7, 1995, 
and VA examination reports dated November 4, 1996, November 
6, 1996, April 30, 1997, April 6, 1998, April 28, 1999, and 
July 29, 1999.  In order to warrant a 40 percent disability 
evaluation under the range of motion codes, flexion would 
have to be limited to 10 degrees, which was not the case. 

The veteran has demonstrated no ankylosis or flail joint of 
the left hip. The medical evidence does not indicate that the 
veteran's left hip is ankylosed, and it is clear that the hip 
is not immobilized since he has the ability to move it.  He 
has consistently shown some range of motion of the hip.  
Therefore, diagnostic codes 5250 and 5254 are not applicable 
in this case.  A rating greater than 30 percent is not 
available under diagnostic codes 5251 (limitation of 
extension of the thigh) and 5253 (impairment of the thigh) so 
application of these diagnostic codes is also not in order.

Further, separate evaluations under diagnostic codes 5251, 
5252, and 5253 are not appropriate because of the rule 
against pyramiding.  38 C.F.R. § 4.14 (2000).  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  The 30 percent disability rating assigned under 
diagnostic code 5255 for a marked hip disability contemplates 
limitation of motion of the left hip.  See VAOPGCPREC 23-97 
(July 1, 1997).

A rating greater than 30 percent is available under 
diagnostic code 5255 for fracture of the surgical neck of the 
femur with false joint (60 percent) and fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight-bearing preserved with the aid of a brace (60 
percent) and with nonunion, with 


loose motion (spiral or oblique fracture).  The veteran was 
not shown by the medical evidence to have false joint or 
nonunion of the femur at any time.  X-rays taken in December 
1997 showed only an old acetabular rim fracture with 
malunion.  X-rays taken in April 1998 showed no fracture or 
dislocation of the left hip.  Accordingly, the criteria for 
an increased rating under diagnostic code 5255 have not been 
met.

The Board has also considered limitations imposed by pain.  
DeLuca v Brown, 8 Vet. App. 202 (1995).  The evidence of 
record provides a consistent history of painful hip motion.  
The veteran reported that he experiences tiredness, 
stiffness, popping, and constant left hip pain that 
interferes with his sleep and activities, including lifting, 
climbing stairs, walking, bending, and sitting.  He takes 
medication for pain and has a cane.  He testified in October 
1996 that he was employed full time as a janitorial 
supervisor.  However, at his hearing in August 1997 he 
indicated that he had been fired from this job because he 
was not properly supervising his employees.  The position 
required standing, walking, and climbing.  VA treatment 
records dated in December 1997 and January 1999 showed that 
the veteran was employed as a construction worker, or 
general laborer.  Job retraining was recommended in December 
1997 as the veteran's condition was likely to deteriorate.  
A VA report of hospitalization dated in November 1999 showed 
that he recently lost his job.  It was noted in December 
1999 that he was employed at a plastic plant for 16 months, 
but stopped working due to stress.    

Additionally, the medical evidence supports a conclusion 
that the veteran has limitation of function of the left hip 
due to pain.  For example, there was 1/2 inch atrophy of his 
left thigh and left calf due to hip disease on VA 
examination in April 1997.  Toe walk and heel walk were 
accomplished with difficulty because of left hip pain.  
Trendelenburg and Patrick's tests have been positive, and 
range of motion has been described as markedly reduced due 
to pain.  The VA examiner in April 1998 stated that the 
veteran's complaints of pain were in accordance with the 
physical findings.  On VA examination in July 1999, the 
examiner noted that the veteran walked with a limp.  
Although during VA hospitalization in November 


1999, the veteran had no abnormality of gait upon entering 
the examination room and attempted to walk with a limp 
favoring his left side when he left.  A VA examiner also 
reviewed the veteran's claims file in September 2000 and 
noted that he had pain on use of the left hip, weakened 
movement, excess fatigability, and incoordination.  The 
examiner further stated that the veteran was unable to 
perform regular activities as required by a normal hip 
because of pain and that there was significant limiting 
functional ability during flare-ups, as well as when the hip 
was used repeatedly.

However, this impairment is contemplated by the assignment of 
a 30 percent disability rating for marked hip disability and 
does not approximate a higher schedular rating assigned for 
fracture of the surgical neck, nonunion of the femur, or 
limitation of flexion of the thigh to 10 degrees.  At worst, 
limitation of flexion of the thigh was to 30 degrees with 
pain.  Any pain affecting function of the hip is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule in this case 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996).  

Based on the medical evidence, the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for his left hip condition.  His overall disability 
attributable to the left hip condition is of a marked degree.  
It is on this basis that the veteran's 30 percent rating is 
supportable.  Any additional disability rating for painful 
motion, beyond that already granted by the RO, is not 
warranted.  There is no reasonable doubt on this matter that 
could be resolved in the veteran's favor. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

In this case, the RO has adjudicated the issue of entitlement 
to an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See Supplemental Statement of the Case, dated 
January 13, 1997.  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extra-schedular consideration was not 
warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic codes 5252 and 5255, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his 
service-connected left hip disorder.  He was hospitalized in 
1997 and 1999 primarily for treatment of a substance abuse 
disorder.  Hence, he does not have an exceptional disability 
as manifested by frequent hospitalizations.  Additionally, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to his left hip disorder.  He has 
a significant substance abuse disorder which obviously 
impacts his ability to function.  In November 1999, it was 
noted that he was unemployable and needed substance abuse 
rehabilitation.  The veteran himself stated that he stopped 
working due to stress in December 1999.  Thus, the Board 
finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected disability.  The disability is 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disease of the left hip is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

